Citation Nr: 1437090	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1978 to January 1986, from January 1983 to January 1986, and from February 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In January 2012, the Board remanded the Veteran's claim for service connection for a bilateral ankle disorder.  The claim for service connection for a right ankle disorder was granted in October 2012.  Therefore, that issue is no longer before the Board.


FINDING OF FACT

The Veteran does not have a current left ankle disorder.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A letter dated in October 2007 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in the August 2008 rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  In October 2007, he was asked to submit medical records or complete releases so that VA could obtain records on his behalf.  In December 2007, he responded that he had no additional information or evidence to submit.  In his November 2008 Form 9, the Veteran stated that although he did not believe that he has arthritis in his ankles, he felt that the condition he had was very close to an arthritic condition.  He stated that he had x-rays in the past and that doctors commented that upon looking at the x-rays he had clearly broken his ankles before.  He requested service connection for his left ankle to account for deterioration in the future.  As noted above, the RO has obtained the Veteran's VA treatment records and he has not identified any private medical care providers that treated him for his left ankle.  Rather, he stated that had no additional information or evidence to submit.  In addition, his statements that he does not believe that he has arthritis in his left ankle, that doctors have stated that x-rays show that he broke his ankle "before", and the he wants service connection for his left ankle to account for deterioration "in the future", do not indicate that any such x-rays would show the presence of a current left ankle disability.  Therefore, no additional development is warranted in this regard.  

A VA examination of the left ankle was performed in June 2008.  The examiner reported abnormal findings only for the right ankle, but provided a diagnosis of "mild sprain of the left ankle, without evidence of residuals, further examination was not warranted."  Because of the confusing nature of the report, it was found to be inadequate and the Board remanded for a new VA examination.  This examination was performed in February 2012 and is found to be adequate and in compliance with the Board's remand directives.  The VA examiner reviewed the pertinent medical history, set forth the relevant clinical findings, and provided an opinion with supporting explanation that enables the Board to make fully informed decision on this claim.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


Service Connection

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A review of the service treatment records shows the Veteran was treated for a right ankle sprain in August 1981 and again in October 1982.  Service treatment records are silent for any complaints or treatment of a left ankle injury.

After service, in June 2008 the Veteran was afforded a VA joints examination.  The examiner noted the Veteran's history of a right ankle injury in service as well as current symptoms, including pain and stiffness, and findings of marked irregularity of the shoe wear pattern of the right heel.  There were no complaints or abnormal findings pertaining to the left ankle.  Range of motion and strength of the left ankle were normal.  The examiner diagnosed "mild sprain of the left ankle, without evidence of residuals, further examination was not warranted."

In January 2012, the Board found the 2008 examination report to be inadequate because it showed incomplete findings and an unsupported diagnosis.  The Board remanded the claim for a new VA examination.

The Veteran underwent another VA examination in February 2012.  At that time, he denied any complaints relative to his left ankle.  When pressed for left ankle information, he stated that it hurt occasionally.  The examiner noted that physical examination and left ankle x-rays were unremarkable.  In particular, x-rays of the left ankle showed no fracture, dislocation, or bone destruction and no soft tissue calcifications or calcified loose bodies.  The examiner diagnosed "normal exam left ankle." The examiner stated that the Veteran's current history of occasional pain was likely related to age appropriate changes and morbid obesity.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

Here, there is no medical evidence of record showing that the Veteran has been diagnosed as having a left ankle disorder at any time during the pendency of his claim.  Examination of the left ankle was normal on VA examination in June 2008.  That examiner diagnosed mild sprain of the left ankle, without evidence of residuals (emphasis added).  Regardless, because the findings were incomplete in the 2008 report, the Board relies on the February 2012 VA examination report.  The February 2012 VA examiner determined that the Veteran did not have a current left ankle disorder, and his opinion is supported by the normal clinical findings and normal x-ray of the left ankle shown at the time of that examination.  

The Veteran's complaints of left ankle pain are both competent and credible.  However, as a lay person in the field of medicine, he does not have the training or expertise to render a competent opinion as to the diagnosis of an underlying left ankle disorder, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the February 2012 VA examiner, a medical professional who considered the pertinent evidence of record, including x-rays of the left ankle, and found that there was no current diagnosis of a current left ankle disorder.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board acknowledges the Veteran's complaints of left ankle pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In summary, service connection is not established, as the current disability element is not satisfied.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left ankle disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left ankle disorder is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


